Title: From Thomas Jefferson to Henry Remsen, 25 March 1826
From: Jefferson, Thomas
To: Remsen, Henry

Dear Sir  Monticello Mar. 25. 26.My Grandson Th:J.R. the bearer of this letter, on a journey to the North will probably make some short stay in his passage thro’ N. York.  this in any case would have furnished me an occasion of expressing to you my great esteem. but a particular circumstance now makes his calling on you  an imperious duty. I have learned and it is not long since, that mr Randolph my s. in law to whom I formerly gave a lre of introdn to you had been aided by you with a sum of money (600.D. is mentd to me) which from the known state of his affairs, I am confident he is unable to repay you. as these could have been, on your part no motive for this advance but of regard to myself,  so on my part it becomes a duty not to let you suffer from an act of such kind intentions towards  me. I make the debt therefore my own, and assure you it shall be repaid you with interest & thanks. rendered unequal by age & ill health to the care of my affairs, I have committed them wholly to the  direction of my gr. son the bearer with full powers to act for me in all cases. his present journey has for it’s object a final arrangement of my affairs in the way of which you have seen much mention in the newspapers. he will explain to you the probable time at which he will be able to fulfill this duty for me, and the solid worth of his character renders him worthy of your confidence in any thing he may say to you. be assured that I have a just sense of this new proof of your friendship and an equally just regret  at having been the unintentional instrument of your incurring this temporary inconvenience. and that I retain for you a sincere and affectionate frdshp and respect.